DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 25 is objected to because of the following informalities: The claim recites a Markush group, i.e. “selected from” a group of alternatives. The limitation “the group consisting of” should be inserted after “selected from” in line 1 to place the claim in better form. See MPEP 2173.05(h). Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lines 7-8 of the claim recites “the lipid portion lacks crystal memory because of sonication with high intensity ultrasound” which is not supported by the disclosure of the application. The specification recites that the crystal memory is erased by heating to 70oC for 30 minutes (paragraphs 38-51), rather than by sonication as claimed.
Line 12 of the claim recites “the food composition is substantially free of an emulsion” which is not supported by the disclosure of the application. The specification 
Claims 2 and 21-27 are rejected by virtue of their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites the composition can be in the form of a salad dressing or mayonnaise product which renders the claim indefinite since the limitation appears to contradict claim 1, specifically the limitation “food composition is substantially free of an emulsion”. The specification recites the salad dressing is an emulsion (paragraph 28), and one skilled in the art would understand that mayonnaise is formed as an emulsion. Therefore it is unclear if the product is actually free of an emulsion.
Regarding claim 21, the limitation “the lipid portion which are not sonicated” lacks antecedent basis. Claim 1 recites a “sonicated, crystalline lipid portion”, but does not recite or otherwise indicate a portion which has not been sonicated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rabault et al. (US 2017/0258106 A1) in view of Straeger et al. (US 2008/0175958 A1).
Regarding claim 1, Rabault et al. teaches a food composition comprising a fat blend (abstract), where the fat blend comprises between 16 to 42 wt% saturated fatty acid residue (low saturated fat) based on the total weight of fatty acid residues in the blend (paragraph 64), therefore construed to be comprise low saturated lipid, the lipid being one or more of mono-, di-, or tri-fatty acid ester of glycerol, i.e. monoglyceride, diglyceride, or triglyceride (paragraphs 54, 57, 60 and 80), wherein the lipid comprises crystalline forms (paragraph 90), and the lipid exhibits reduced migration through the food due to the same liquid oil that is used in the fat blend and food (paragraphs 109, 250-251). The product also exhibits minimized fat bloom (migration) compared to foods containing non-tempered or improperly tempered fat (paragraphs 46, 78, 95, 163, and 333-334). The composition can be provided in an anhydrous state as a suspension of solid particles in a continuous fat phase which is not a water-in oil emulsion (paragraph 38), and is therefore construed to be substantially free of an emulsion.
Regarding the limitation of the lipid portion lacking crystal memory due to sonication with high intensity ultrasound as claimed, in view of the rejection under 35 USC 112(a) or first paragraph above, the lack of crystal memory is construed to be obtained by erasing crystal memory with heating as recited in the specification (paragraphs 38-51). Rabault et al. teaches tempering is a well-known process in the art for fats, where the process ensures only stable crystal forms remain in the fat (paragraphs 86-87), whereas a lack of tempering results in slow crystallization and fat bloom (crystal memory) due to oil migrating over an extended period of time (paragraphs 46, 95 and 282). The tempering can be performed at a temperature of from 35 to 80oC (paragraph 89), and can be performed for 30 minutes (paragraphs 194-195 and 331-334).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Rabault et al. such that the fat portion lacks crystal memory (tempered) since the process is well known in the art and to prevent undesired changes in the crystal structure and/or formation of bloom, i.e. maintain desired stable crystal structure over an extended period of time, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired crystal form and stability (paragraph 95), properties of the fat and desired degree of tempering (paragraphs 207 and 226), 
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. This reasoning is applied to all optimization of ranges stated in this rejection.
Rabault et al. does not specifically teach the lipid composition comprises from about 20% to 35% of the low saturated lipid. However, the reference teaches that the composition of the fat blend can have varying degrees of saturated and unsaturated fatty acids based on the desired nutritional balance and oxidation sensitivity (paragraph 66).
Straeger et al. teaches a fat composition (abstract) for use in foods which comprises a vegetable oil, a stearine fraction of a vegetable oil, or a mixture thereof in an amount of 5-40 wt% of the composition and a low trans-fat liquid vegetable oil in an amount of 20-80 wt% of the composition, where the composition is crystallized and then combined with dough to form a food (paragraphs 19-29). The amount of oil in the composition, naturally comprising mono-, di-, and tri-glycerides, overlaps that of the claimed amount, e.g. 5 wt% from the first oil and 20% from the second oil to yield a total composition having 25 wt% of said glycerides. The composition further comprises a low level of saturated fatty acids (paragraph 7), and is therefore construed to to comprise a low saturated fatty acid. Straeger et al. is analogous to Rabault et al. since both references are directed to emulsion fat compositions having low trans-fat for use with foods, particularly bakery foods (Rabault et al. paragraphs 71, 81 and 92; Straeger et al. paragraph 54).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Rabault et al. to use the claimed amount of low saturated lipid since Straeger et al. teaches fat compositions having a fat content overlapping that of the claimed amount can be used in foods, particularly bakery products, where a prima facie case of obviousness exists where claimed ranges overlap those disclosed by the prior art In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as nutritional balance and oxidation sensitivity as taught by Rabault et al.
It is noted that claim 1 is a product claim where application of high intensity ultrasound is a preferred method of making the composition. Since the combination applied above teaches the same composition having the same properties as the claimed composition, an since there does not appear to be a structural or material difference between the composition of the claimed invention and the composition of the prior art, Applicant's composition appears to be the same as the composition of the prior art.
Applicant is reminded that according to MPEP §2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 2, the claim is interpreted to recite alternatives. Rabault et al. teaches the composition can be in the form of a confectionary filling (paragraph 101) or a chocolate (paragraph 138).
Regarding claim 21, Rabault et al. teaches tempering the composition, where small crystals are desired and large crystals are prevented by the tempering (paragraph 90), thereby preventing oil migration and bloom due to recrystallization of the fat into large crystals (paragraph 282). Therefore one of ordinary skill in the art would have reasonably expected the tempered fat of the composition to have smaller crystal size that crystals which are not tempered.
As stated above, it is noted that the claims are directed to a product. Therefore the limitation “which are not sonicated as determined by polarized light microscopy” is construed to be a product-by-process. Since the tempered composition of Rabault et al. has the same structure of the claimed composition (smaller crystals), the reference is construed read on the claim.
Regarding claims 22-23, Rabault et al. teaches the composition can include oil consisting of soy (soybean) oil (paragraph 60) which can be modified by inter-esterification (paragraph 63).
Regarding claim 24, Rabault et al. teaches the food can include antioxidants (paragraph 70).
Regarding claim 25, Rabault et al. teaches the oil can be soy (soybean) oil (paragraph 60).
Regarding claims 26-27, the limitations recite preferred methods of use, where the composition of Rabault et al. would have been capable of being used in in baking or desserts. Regardless, Rabault et al. teaches the composition can be used with a bakery product or a dessert such as chocolate (paragraph 125).

Response to Arguments
The rejections of claims 4-8 under 35 USC 102 are withdrawn in light of the recent claim amendments.
Applicant’s arguments against the rejection of claims 1-2 and 4-8 under 35 USC 103 over Arends et al. in view of Balentine et al. and Tark has been fully considered by are moot as the rejection is no longer applied in the current office action.
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that the claimed process of sonication reduces oil migration, applicant is reminded that the claims are directed to a product. The prior art teaches that tempering a fat composition having low saturated fat as claimed results in reduced oil migration and crystal size as stated in the rejection above. Thus, one of ordinary skill in the art would have reasonably expected that the composition of the prior art to be the same as the claimed composition, regardless of the method of manufacture.
Applicant’s arguments against the dependent claims are not persuasive for the same reasons stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Acevedo et al. (US 2014/0161957 A1) teaches a shortening composition (abstract) comprising erasing the crystal memory of the composition (paragraph 75) and subjecting the composition to sonication in an ultrasonic processor (paragraph 124).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                            Primary Examiner, Art Unit 1792